Citation Nr: 0604073	
Decision Date: 02/13/06    Archive Date: 02/22/06

DOCKET NO.  02-06 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for Parkinson's 
disease.  

2.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

3.  Entitlement to an initial evaluation in excess of 10 
percent for otalgia with Eustachian tube dysfunction and 
intermittent vertigo.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from May 1944 to December 
1944. 

These claims come before the Board of Veterans' Appeals 
(Board) on appeal from January 2001 and March 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Offices (ROs) in Los Angeles, California, and Cleveland, 
Ohio.  

In a VA Form 9 received at the RO in December 2004, the 
veteran requested a Board hearing at the RO.  By letter dated 
in March 2005, the RO acknowledged the veteran's request and 
informed the veteran that it might be many months before such 
a hearing could be scheduled.  The RO indicated that the 
veteran could complete the enclosed form choosing a different 
type of hearing if she did not wish to wait for the type of 
hearing initially requested.  In May 2005, the veteran 
responded that she preferred a Board hearing in Washington, 
D.C.  By letter dated in July 2005, the RO acknowledged the 
veteran's new request and informed her of the date of the 
scheduled hearing.  On that date, however, the veteran failed 
to appear.  In light of this fact and because the veteran did 
not file a timely motion for postponement of the hearing, the 
Board deems the veteran's December 2004 and May 2005 requests 
for Board hearings withdrawn.    

In January 2006, for good cause shown, namely, the veteran's 
advanced age, the Board granted the veteran's motion to 
advance this case on the Board's docket pursuant to the 
authority of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. 
§ 20.900(c) (2005).


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to her claims. 

2.  Parkinson's disease is not related to the veteran's 
active service and did not manifest to a compensable degree 
within a year of the veteran's discharge from active service. 

3.  Prior to April 26, 2003, the veteran had, at worst, level 
I hearing acuity in both ears.  

4.  Since April 26, 2003, the veteran has had, at worst, 
level III hearing acuity in the right ear and level IV 
hearing acuity in the left ear.

5.  The veteran's ear disability manifests as pain and 
intermittent vertigo, has been attributed to Eustachian tube 
dysfunction, has not been characterized as a peripheral 
vestibular disorder, Meniere's syndrome or malignant neoplasm 
of the ear, and has not resulted in the loss of an auricle.   


CONCLUSIONS OF LAW

1.  Parkinson's disease was not incurred in or aggravated by 
service and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1112, 1113, 5102, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2005).

2.  The criteria for entitlement to an initial compensable 
evaluation for bilateral hearing loss, prior to April 26, 
2003, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.85, 
Diagnostic Code 6100 (2005).  

3.  The criteria for entitlement to an initial 10 percent 
evaluation for bilateral hearing loss, from April 26, 2003, 
have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.85, Diagnostic Code 
6100 (2005).  



4.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for otalgia with Eustachian tube 
dysfunction and intermittent vertigo have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 4.1, 4.7, 4.87, Diagnostic Code 6210 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence the claimant is to provide and which portion 
of the evidence VA will attempt to obtain on the claimant's 
behalf.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA has strictly complied 
with the notification and assistance provisions of the VCAA 
such that the Board's decision to proceed in adjudicating 
these claims does not prejudice the veteran in the 
disposition thereof.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
specifically held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

1.  Claim for Service Connection

In this case, with regard to the claim of entitlement to 
service connection for Parkinson's disease, the RO provided 
the veteran VCAA notice by letter dated in November 2003, 
before deciding this claim in a rating decision dated in 
March 2004.  The timing of such notice thus reflects 
compliance with the requirements of the law as found by the 
Court in Pelegrini II. 

The content of this notice letter considered in conjunction 
with the content of other documents sent to the veteran 
during the course of her appeal also reflects compliance with 
the requirements of the law as found by the Court in 
Pelegrini II.  

In the November 2003 notice letter, the RO acknowledged the 
veteran's claim, informed her of the evidence necessary to 
support that claim, identified the type of evidence that 
would best do so, notified her of VA's duty to assist, and 
indicated that it was developing her claim for service 
connection pursuant to that duty.  As well, the RO identified 
the evidence it had received to support the veteran's claim 
and the evidence it was responsible for securing.  The RO 
noted that it would make reasonable efforts to assist the 
veteran in obtaining all other outstanding evidence provided 
she identified the source(s) thereof.  The RO also noted 
that, ultimately, it was the veteran's responsibility to 
ensure VA's receipt of all pertinent evidence.  The RO 
advised the veteran to sign the enclosed forms authorizing 
the release of her treatment records and to identify or send 
directly to VA all pertinent evidence.  

Moreover, in a rating decision dated in March 2004, a 
statement of the case issued in October 2004, and a letter 
dated in March 2005, the RO specifically asked the veteran to 
submit any evidence in her possession that pertained to her 
claim.  As well, the RO explained the reasons for which it 
denied the veteran's claim, noted the evidence it had 
considered in doing so and the evidence still needed to 
substantiate that claim, and furnished the veteran the 
provisions pertinent to that claim, including those governing 
VA's duties to notify and assist.  

2.  Claims for Higher Initial Evaluations

The RO did not provide the veteran VCAA notice on her claims 
for service connection for bilateral hearing loss and a 
disability of the ear before granting these claims in January 
2001.  The veteran then appealed the initial noncompensable 
evaluations assigned these disabilities.  The veteran's 
appeal thus ensues not from the original service connection 
claims, but from a notice of disagreement, which raised new 
claims for higher initial evaluations.  If the RO had 
furnished the veteran VCAA notice pursuant to 38 U.S.C.A. § 
5103(a) (West 2002) pertaining to her service connection 
claims, after the filing of the notice of disagreement, the 
veteran would not have been entitled to additional VCAA 
notice pertaining to her newly raised claims for higher 
initial evaluations.  Instead, to ensure that the veteran was 
adequately informed, the RO would have been required to issue 
a statement of the case, which notified the veteran of the 
law and regulations pertinent to her appeal and the evidence 
upon which the RO relied in assigning the initial evaluations 
at issue.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  

In this case, due to the absence of VCAA notice pertaining to 
the service connection claims, the veteran is entitled to 
VCAA notice pertaining to the claims for higher initial 
evaluations.  The RO provided the veteran such notice in May 
2004, years after the RO initially assigned the veteran's 
bilateral hearing loss and otalgia with Eustachian tube 
dysfunction and intermittent vertigo noncompensable 
evaluations.  

In the VCAA notice letter, the RO acknowledged the veteran's 
claims for higher initial evaluations, notified her of the 
evidence needed to substantiate those claims, identified the 
type of evidence that would best do so, notified her of VA's 
duty to assist, and indicated that it was developing her 
claims for higher initial evaluations pursuant to that duty.  
As well, the RO identified the evidence it had received to 
support these claims and the evidence it was responsible for 
securing.  The RO noted that it would make reasonable efforts 
to assist the veteran in obtaining all other outstanding 
evidence provided she identified the source(s) thereof.  The 
RO also noted that, ultimately, it was the veteran's 
responsibility to ensure VA's receipt of all pertinent 
evidence.  The RO advised the veteran to sign the enclosed 
forms authorizing the release of her treatment records and to 
identify or send directly to VA all outstanding, pertinent 
evidence.  

The content of this notice considered in conjunction with the 
content of other documents sent to the veteran during the 
course of her appeal reflects compliance with the express 
requirements of the law as found by the Court in Pelegrini 
II.

Specifically, in rating decisions dated in January 2001 and 
December 2002, a statement of the case issued in April 2002, 
letters dated in April 2003 and March 2005, and supplemental 
statements of the case issued in June 2003 and February 2005, 
the RO provided the veteran some of the same information 
noted in the May 2004 VCAA notice letter.  As well, the RO 
specifically advised the veteran to submit any evidence in 
her possession that pertained to her appeal.  The RO also 
explained the reasons for which it denied her claims and 
identified the evidence it had considered in so doing and the 
evidence still needed to substantiate the claims.  As well, 
the RO furnished the veteran all provisions pertinent to her 
claims, including those governing VA's duties to notify and 
assist.

For the following reasons, any defect with respect to the 
timing of the May 2004 VCAA notice was harmless error.  
First, as previously indicated, in the aggregate, VA met the 
content notification requirements of the VCAA.  Second, in 
Pelegrini II, the Court recognized the need for, and the 
validity of, notification sent after the initial decision in 
cases where such notice was not mandated until after that 
initial decision had been made.  Although, in this case, the 
VCAA was already in effect at the time the RO decided the 
veteran's claims, the only way that VA could now provide 
notice prior to initial adjudication would be to vacate all 
prior adjudications and to nullify the notice of disagreement 
and substantive appeal that the veteran filed to perfect her 
appeal to the Board.  This would be an absurd result, forcing 
the veteran to begin the appellate process anew.  Moreover, 
in reviewing determinations on appeal, the Board is required 
to review the evidence of record on a de novo basis and 
without providing any deference to the RO's prior decision.  
As such, the veteran is in no way prejudiced by having been 
provided notice after the initial RO decision.  Rather, she 
was afforded the appropriate opportunity to identify or 
submit additional evidence prior to the Board's consideration 
of her appeal.

With regard to the duty to notify, the VCAA requires that VA 
give a claimant an opportunity to submit information and 
evidence in support of her claim.  Once this has been 
accomplished, all due process concerns have been satisfied.  
Bernard, 4 Vet. App. at 384; Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. 
§ 20.1102 (2005) (harmless error).  Because the content 
requirements of a VCAA notice have essentially been satisfied 
in regard to the veteran's claims for higher initial 
evaluations, any error in not providing a single notice to 
the veteran covering all content requirements, or any error 
in timing, is harmless error and does not prejudice the 
veteran.



B.  Duty to Assist

The RO also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claims.  38 
U.S.C.A.§ 5103A(a), (b), (c) (West 2002).  Specifically, the 
RO secured and associated with the claims file the evidence 
the veteran identified as being pertinent to those claims, 
including service medical records and VA and private 
treatment records.  Moreover, with regard to the claims for 
higher initial evaluations, the RO conducted medical inquiry 
by affording the veteran VA examinations, during which 
examiners discussed the severity of the veteran's hearing 
loss and ear disability.  The RO did not conduct medical 
inquiry in an effort to substantiate the veteran's service 
connection claim; however, such inquiry is not necessary to 
decide this claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2005).  
As explained below, service records show no complaints, 
treatment, or a diagnosis pertinent to Parkinson's disease.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence [she] should submit to substantiate [her] 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Mayfield v. 
Nicholson, 19 Vet. App. 103. 115 (2005) (holding that an 
error, whether procedural or substantive, is prejudicial when 
the error affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect to the extent that it affects the 
essential fairness of the adjudication).  



II.  Analysis of Claims

A.  Service Connection

The veteran seeks service connection for Parkinson's disease 
on the basis that that disease is related to her active 
service.  Service connection may be granted for disability 
resulting from injury or disease incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be presumed for an organic disease of 
the nervous system if it is shown that a claimant served 
continuously for 90 days or more during a period of war or 
during peacetime after December 31, 1946, and such disease 
manifested to a degree of 10 percent within one year from the 
date of discharge with no evidence of record establishing 
otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(a) (2005).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

As previously indicated, the veteran in this case served on 
active duty from May 1944 to December 1944.  Her service 
medical records show that, on multiple occasions during this 
time period, she sought treatment for various complaints, 
including exhaustion secondary to heat and insomnia.  
However, no examiner ever diagnosed Parkinson's disease or 
noted any symptomatology now known to be associated with such 
disease, including gait disturbance and dizziness.  On 
deactivation examination conducted in December 1944, an 
examiner noted a normal nervous system, including gait, 
coordination, musculature, tension and tremor.  

Post-service medical evidence indicates that, following 
discharge, in 1995, the veteran began to complain of 
dizziness.  In the early 2000s, she began to receive 
treatment for Parkinson's disease.  VA physicians confirmed 
such treatment in letters dated in July 2003.  No medical 
professional has related the veteran's Parkinson's disease to 
her active service or indicated that such disease manifested 
within a year of the veteran's discharge from active service.  

To merit an award of service connection in this case, the 
record must include competent evidence establishing the 
existence of a current disability resulting from service.  In 
this case, the veteran has submitted no evidence other than 
her own assertions establishing that her Parkinson's disease 
is related to her active service.  These assertions are 
insufficient to establish the necessary nexus in this case as 
the record does not reflect that the veteran possesses a 
recognized degree of medical knowledge to render a competent 
opinion on causation.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992) (holding that laypersons are not competent 
to offer medical opinions).  

In the absence of a competent nexus opinion or a competent 
opinion indicating that the Parkinson's disease manifested 
within the year following discharge, the Board concludes that 
Parkinson's disease was not incurred in or aggravated by 
service and may not be presumed to have been so incurred.  
The evidence is not in relative equipoise; therefore, the 
veteran may not be afforded the benefit of the doubt in the 
resolution of her claim.  Rather, the claim must be denied.

B.  Higher Initial Evaluations

The veteran seeks higher initial evaluations for bilateral 
hearing loss and otalgia with Eustachian tube dysfunction and 
intermittent vertigo.  She claims that the evaluations 
initially assigned these disabilities do not accurately 
reflect the severity of her hearing loss and ear 
symptomatology.

Disability evaluations are determined by evaluating the 
extent to which a claimant's service-connected disability 
adversely affects her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2005).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2005).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
other cases, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.

1.  Bilateral Hearing Loss

The RO has evaluated the veteran's bilateral hearing loss as 
noncompensably (zero percent) disabling pursuant to 38 C.F.R. 
§ 4.85 Diagnostic Code (DC) 6100 (2005).  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests, in 
conjunction with the average hearing threshold level, as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000, and 4,000 cycles per second.  The rating 
schedule establishes 11 auditory acuity levels designated 
from Level I for essentially normal acuity through Level XI 
for profound deafness.  38 C.F.R. § 4.85 (2005).  The degree 
of disability resulting from service-connected defective 
hearing is mechanically determined by applying the numeric 
designations assigned to the rating schedule after 
audiometric evaluations are conducted.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Results of the 
evaluations are analyzed using Tables VI, VIA and VII, 
identified in 38 C.F.R. § 4.85.

In cases of exceptional hearing loss, i.e. when the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(a) (2005).  
When the puretone threshold is 30 decibels or less at 1000 
hertz, and 70 decibels or more at 2000 hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results is the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b) (2005).  

In this case, based on these criteria and for the reasons 
noted below, the evidence of record establishes that the 
veteran's hearing loss disability picture more nearly 
approximates the criteria for an initial 10 percent 
evaluation under DC 6100, from April 26, 2003.  

During service from May 1944 to December 1944, including on 
examinations conducted in May 1944 and December 1944, 
examiners noted that the veteran had hearing of 20/20 on 
whisper testing.  Neither examiner noted hearing loss.  

Since discharge from service, the veteran has received 
treatment, including hearing aids, for hearing loss and has 
undergone VA examinations of her hearing.  During VA 
audiology evaluations conducted in September 1988 and October 
1995, examiners noted or diagnosed mild to moderate bilateral 
hearing loss and good to excellent word recognition ability.

In February 1998, an audiometer revealed the following pure 
tone thresholds, in decibels:

HERTZ

1000
2000
3000
4000
RIGHT
20
25
50
60
LEFT
25
40
50
55

An examiner noted speech discrimination of 92 percent in both 
ears.  He diagnosed mild to moderate hearing loss in all 
frequencies except 1000 Hertz.

In January 2000, the veteran underwent a VA examination, 
during which an audiometer revealed the following pure tone 
thresholds, in decibels:

HERTZ

1000
2000
3000
4000
RIGHT
20
30
40
55
LEFT
20
35
45
45

An examiner noted average puretone decibel loss of 36 in both 
ears and speech discrimination of 96 percent in the right ear 
and 92 percent in the left ear.  He diagnosed mild low 
frequency hearing loss bilaterally, mild to moderate high 
frequency hearing loss bilaterally, and excellent word 
recognition ability bilaterally.

In September 2001, an audiometer revealed the following pure 
tone thresholds, in decibels:

HERTZ

1000
2000
3000
4000
RIGHT
25
30
45
55
LEFT
25
40
45
45

An examiner noted average puretone decibel loss of 39 in both 
ears and speech discrimination of 96 percent in the right ear 
and 100 percent in the left ear.  He diagnosed mild to 
moderate sensorineural hearing loss bilaterally.  

In April 2003, the veteran underwent a VA examination, during 
which an audiometer revealed the following pure tone 
thresholds, in decibels:

HERTZ

1000
2000
3000
4000
RIGHT
25
30
40
55
LEFT
30
40
50
55

An examiner noted average puretone decibel loss of 47.5 in 
the right ear and 57.5 in the left ear and speech recognition 
of 88 percent in the right ear and 84 percent in the left 
ear.  He diagnosed bilateral sensorineural hearing loss.

In June 2004, the veteran underwent another VA examination, 
during which an audiometer revealed the following pure tone 
thresholds, in decibels:



HERTZ

1000
2000
3000
4000
RIGHT
35
35
50
60
LEFT
30
45
55
60

An examiner noted average puretone decibel loss of 45 in the 
right ear and 47.5 in the left ear and speech discrimination 
of 82 percent in the right ear and 80 percent in the left 
ear.  He diagnosed bilateral sensorineural hearing loss.  

The above evidence establishes that, prior to April 26, 2003, 
the veteran had, at worst, level I hearing acuity in both 
ears.  The Board determined this by applying to Table VI the 
highest puretone threshold averages shown prior to April 26, 
2003 (39 in both ears) and the lowest speech discrimination 
scores shown during the same time period (92 percent in both 
ears).  Under 38 C.F.R. § 4.85, Table VII, DC 6100, these 
findings establish the veteran's entitlement to an initial 
noncompensable evaluation.  

The above evidence also establishes that, since April 26, 
2003, the veteran has had, at worst, level III hearing acuity 
in the right ear and level IV hearing acuity in the left ear.  
The Board determined this by applying to Table VI the highest 
puretone threshold averages shown since April 26, 2003 (47.5 
in the right ear and 57.5 in the left ear) and the lowest 
speech discrimination scores shown during the same time 
period (82 percent in the right ear and 80 percent in the 
left ear).  Under 38 C.F.R. 
§ 4.85, Table VII, DC 6100, these findings establish the 
veteran's entitlement to an initial 10 percent evaluation.  

The Board recognizes that the rating schedule is designed to 
accommodate changes in condition and that the veteran may be 
awarded a different evaluation in the future should her 
hearing disability picture change.  See 38 C.F.R. § 4.1.  At 
present, however, an initial 10 percent evaluation, from 
April 36, 2003, is the most appropriate given the medical 
evidence of record.

The Board concludes that the criteria for entitlement to an 
initial compensable evaluation for bilateral hearing loss, 
prior to April 26, 2003, have not been met.  The Board also 
concludes that the criteria for entitlement to an initial 10 
percent evaluation for bilateral hearing loss, from April 26, 
2003, have been met.  As the evidence in this case supports 
the veteran's claim, such claim must be granted.

2.  Otalgia, Eustachian tube dysfunction, Intermittent 
Vertigo.

The RO has evaluated the veteran's otalgia with Eustachian 
tube dysfunction and intermittent vertigo as 10 percent 
disabling pursuant to 38 C.F.R. § 4.87, DC 6210 (2005), by 
analogy.  DC 6210 provides that a maximum 10 percent 
evaluation is assignable for chronic otitis externa with 
swelling, dry and scaly or serous discharge, and itching 
requiring frequent and prolonged treatment.  An evaluation in 
excess of 10 percent is assignable for other diseases of the 
ear including peripheral vestibular disorders, provided 
dizziness and occasional staggering is shown, Meniere's 
syndrome, provided such syndrome causes, at least, hearing 
impairment and vertigo, and malignant neoplasm of the ear.  
See 38 C.F.R. § 4.87, DCs 6204, 6205, 6208 (2005).  An 
evaluation in excess of 10 percent is also assignable if the 
ear disability involves the loss of an auricle.  See 
38 C.F.R. § 4.87, DC 6207 (2005).   

Based on these criteria and for the reasons that follow, the 
evidence of record establishes that the veteran's ear 
disability picture does not more nearly approximate the 
criteria for an initial evaluation in excess of 10 percent 
under DC 6210 or any other applicable DC.    

As previously indicated, the veteran is already in receipt of 
the maximum evaluation assignable under 6210.  Therefore, to 
prevail in this claim, the evidence must show that her ear 
disability is more appropriately characterized as a 
peripheral vestibular disorder, causing dizziness and 
occasional staggering, Meniere's syndrome, causing hearing 
impairment and vertigo, or malignant neoplasm of the ear, or 
has resulted in the loss of an auricle.  In this case, the 
evidence does not so establish.

During service, the veteran had ear infections.  In June 
1944, she complained of difficulties clearing her ears.  An 
examiner diagnosed mild nasopharyngitis.  In August 1944 and 
September 1944, she received treatment, including drops, for 
mild aero otitis, left, and otitis media bilaterally.  By 
mid-September 1944, both of the veteran's ears appeared OK.  
On examination conducted in December 1944, the veteran denied 
ear trouble and an examiner noted normal ears.   

Following discharge, she complained of ear problems, 
including pain, infections in cold weather, vertigo, and 
dizziness in association with infections.  Initially, in 
1995, health care providers attributed such symptoms to viral 
labyrinthitis and benign positional vertigo.  Subsequently, 
from 1997 to 2003, health care providers attributed such 
symptoms to Eustachian tube dysfunction, otitis media, and 
Parkinson's disease.  During VA ear disease and neurological 
examinations conducted in September 2001, examiners 
characterized the intermittent vertigo as a non-Meniere's and 
non-benign positional type, indicated that it was not caused 
by a perilymphatic fistula, and opined that the veteran's ear 
symptoms were most likely related to differential pressures 
in the middle ear or aging.  Most recently, on VA examination 
conducted in June 2004, an examiner indicated that there was 
no evidence of any ear infection, which would cause otalgia 
(ear pain).  He diagnosed bilateral cerumen; he indicated 
that the veteran's vertigo was secondary to vascular cerebral 
insufficiency.

The above evidence establishes that the veteran's ear 
disability manifests as pain and intermittent vertigo, 
symptoms which have been attributed to, in part, Eustachian 
tube dysfunction.  No health care provider has characterized 
the veteran's ear disability as a peripheral vestibular 
disorder, Meniere's syndrome or malignant neoplasm of the 
ear.  In fact, one such provider has specifically indicated 
that the disability is non-Meniere's type.  Moreover, the 
veteran's ear disability has not resulted in the loss of an 
auricle.   

Based on the foregoing, the Board concludes that the criteria 
for entitlement to an initial evaluation in excess of 10 
percent for otalgia with Eustachian tube dysfunction and 
intermittent vertigo have not been met.  The evidence in this 
case is not in relative equipoise; therefore, the veteran may 
not be afforded the benefit of the doubt in the resolution of 
this claim.  Rather, such claim must be denied.


ORDER

Service connection for Parkinson's disease is denied.  

An initial compensable evaluation for bilateral hearing loss, 
prior to April 26, 2003, is denied.  

An initial 10 percent evaluation for bilateral hearing loss, 
from April 26, 2003, is granted subject to the statutory and 
regulatory provisions governing the payment of monetary 
benefits.

An initial evaluation in excess of 10 percent for otalgia 
with Eustachian tube dysfunction and intermittent vertigo is 
denied.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


